AGREEMENT This Agreement is entered into as of October 25, 2007 by and between CFS Bancorp, Inc. and Citizens Financial Bank, located at 707 Ridge Road, Munster, Indiana (collectively, the "Employer") and Zoran Koricanac ("Employee").WHEREAS, the parties desire to enter into this Agreement regarding the separation of Employee's employment.NOW, THEREFORE, in consideration of the mutual promises, the receipt and adequacy of which are acknowledged, the parties agree as follows: 1.Employee acknowledges that Employee's last day of employment with Employer will be December 1, 2007. 2.After the expiration of the revocation period referred to in paragraph 14, provided that Employee has not revoked this Agreement, Employer will pay Employee the sum of Sixty Thousand Dollars ($60,000), less his standard deductions, which amount Employee acknowledges that Employee is not otherwise entitled to receive. 3.Employee has not filed any complaints, charges or lawsuits against Employer with any governmental agency or any court.Employee will not do so in the future, except for the sole purpose of enforcing Employee's rights under this Agreement. 4.Employee's existing health benefits coverage will continue through December 31, 2007.
